Luxembourg has assumed the presidency of the Council of the European Community during the second half of this year. It is thus on behalf of the Community and its 10 member States that I have the privilege to speak today. This will be the last statement in the general debate to be made by a president of the Council of Ministers on behalf of the Ten, Spain and Portugal having now signed and ratified the treaties that will in a few months make them full members of our great European family.
I should like to take this opportunity, Sir, to convey to you our heartiest congratulations on your election as President of the fortieth session of the General Assembly. Your considerable experience of international life and your long and remarkable career assure that our work in this anniversary year will be guided with skill, impartiality and authority.
I also wish warmly to thank the President of the thirty-ninth session for his having very effectively guided our discussions during the past 12 months.
Finally, I should like to express my gratitude the Secretary-General, who has spared no effort in his tireless work in the cause of peace. Reaffirming our full confidence in him, I should like to urge him to continue in his numerous initiatives of mediation and conciliation.
Before dealing with the political and economic problems facing our Organization at this time, I should like to express to our Mexican colleagues our feelings of profound compassion in connection with the terrible catastrophe that has just created innumerable victims and caused widespread damage in the United Mexican States. Emergency assistance was immediately decided by the European Community and the Ten will do their utmost to bring relief to the Mexican people.
The United Nations and the European Community were created at an interval of a few years. They came into existence following a conflict that shook the entire world and, particularly, Europe. The lofty ambitions of our Organization - to establish and maintain a climate of peace by reducing and overcoming divisions and tensions, some of them century-old - inspired the European Community.
Ten different nations, often bearing the heavy burden of a legacy marked by antagonisms and bloody conflicts, finally succeeded not only in living in peace, but in building a future together. This path of lasting and fruitful reconciliation was possible primarily because of our confidence in the principles of the United Nations Charter and thanks to a concept of the value and dignity of the human person.
On the strength of their experience, the Ten are convinced that universal and effective respect for all human rights and fundamental freedoms as contained in the Universal Declaration of Human Rights and in other international instruments constitutes the best guarantee for justice and peace. They are convinced that civil and political rights, as well as economic, social and cultural rights, are indivisible and intertwined and form an integral part of a global system of protection for the human person. These ambitions and aspirations, which are the main driving force of our Community of Ten, soon to be twelve, make us ready to listen to all those who suffer and to show our willingness to help seek solutions wherever human rights are threatened. The Ten are determined to promote the economic and social development of peoples and to protect and promote human rights everywhere in the world.
In the light of these aspirations the picture of the world situation I shall be drawing is hardly encouraging.
Recent developments in East-West relations, and particularly the decision by the United States and the Soviet Union to resume and pursue negotiations in Geneva with a view to preparing agreements aimed at preventing an arms race in outer space and ending the arms race on earth, limiting and reducing nuclear weapons and strengthening strategic stability, are a source of satisfaction for the Ten. They welcome the resumption of a dialog between the United States and the Soviet Union, This renewed dialog gives ground for hopes of a more positive phase in East-West relations.
The Ten will continue to support these negotiations. They are aware that these will demand realism, flexibility and patience. Full respect for commitments entered into will certainly contribute to such a development.
The Ten hope that the new Soviet leaders will give concrete expression to a real desire to establish constructive relations between East and West.
The Ten regret the persistence of obstacles to genuine detente. The occupation of Afghanistan constitutes a particularly flagrant example of such obstacles. I shall return to this later.
They note with regret that human rights and fundamental freedoms continue to be the subject of grave and repeated violations in many Eastern European States despite the principles of the United Nations and the commitments solemnly undertaken in the Helsinki Final Act which were confirmed in Madrid. They remain preoccupied by the situation in Poland because of the resumption of political repression and particularly the increase in the number of detainees.
They deplore on the other hand the difficulties created elsewhere for minorities by attempts at forced political assimilation and the denial, purely and simply, of their existence.
They are, however, prepared to pursue their efforts to bring about a climate of mutual confidence and understanding between East and West. They hope to see an improvement in relations with the Warsaw Pact countries in so far as the policies pursued by those countries permits.
The Conference on Security and Co-operation in Europe presents an appropriate forum to tackle matters of common interest with these countries, as well as with all other participating countries. Two months ago, all the States participating in that Conference commemorated in Helsinki the tenth anniversary of the signing of the Final Act of the Conference. That was for us an opportunity to assess the results obtained so far and to look to the future to consider a number of still unresolved issues. The Ten emphasized the importance they attached to respect of all the principles of the Final Act and to the faithful implementation of its provisions. The recent meeting of human rights experts in Ottawa highlighted the gap that continues to exist between commitments freely entered into by participating States and concrete results at the individual level.
They hope that two meetings scheduled to take place soon - the Budapest Forum on cultural exchanges and the Bern meeting on contacts between individuals and the reuniting of families - will make possible progress in the implementation of the commitments made at Helsinki and Madrid.
At the Stockholm Conference, an integral part of the Conference on Security and Co-operation in Europe, the Ten will continue their efforts to achieve concrete security - and confidence-building measures, in keeping with the mandate. The Ten appeal again for the dialog begun within the framework of the Conference on Security and Co-operation in Europe to be strengthened and followed up by concrete and tangible results benefiting the peoples of all the participating countries.
The situation in Cyprus remains an important source of international concern. The Ten again expressed their support for the independence, sovereignty, territorial integrity and unity of Cyprus, in conformity with the relevant United Nations resolutions. They remind the Assembly that they rejected the statement of 15 November 1983 aimed at the establishment of a separate State in Cyprus. They reaffirm their statement of 10 June last reflecting their refusal to recognize the "Turkish Republic of Northern Cyprus" and all so-called constitutional developments in that part of the island. The Ten attach particular importance to the good-offices mission entrusted to the Secretary-General of the United Nations and call on all interested parties to support his efforts to bring about a just and lasting solution to the Cyprus problem, and to avoid any action that could undermine the dialog.
The Ten stress the importance of dialog and co-operation because we believe that without them misunderstandings are created, tension is increased and the international political climate deteriorates. Indeed, it is that very conviction that is at the basis of the United Nations.
Some degree of openness and transparency is indispensable to the achievement of verifiable agreements on the limitation and reduction of armaments. The Ten believe that if greater attention were paid to that essential point a major condition would be met for the achievement of progress in the framework of various bilateral and multilateral discussions on disarmament, now under way.
Of course, there are still difficult problems to be solved before effective agreements on the limitation and reduction of armaments can be achieved. The Ten stress that negotiations are needed for the achievement of concrete results, in the form of substantial, balanced and verifiable agreements and that these agreements must be implemented, in the opinion of the Ten, such agreements are and will continue to be a major, indeed indispensable, instrument for international peace and security.
Africa is confronting the world with a fundamental challenge: the right to exist and to exist in dignity are at stake there. In several parts of Africa, crises and tensions have led to violence and infringements of human dignity. To that must be added the extreme poverty created by food shortages, and particularly the famine in several regions of the continent. Quite obviously, such serious problems cannot be solved merely by economic measures; political solutions are also required.
In South Africa, the vast majority of South Africans are still denied the right to a dignified existence and to the exercise of the roost elementary human rights. The continued tragic adherence of a part of the white population to the immoral system of apartheid causes a continued deterioration of the situation, which each day leads to more violence and injustice and takes an increasing toll of victims. The Pretoria Government must without delay engage in a policy that will lead rapidly to the abolition of the system of apartheid.
The Ten would remind the Assembly that their objective is the elimination of apartheid, pure and simple, and not just the elimination of some of its elements. They condemn the use of violence from whatever quarter. They reject the policy of bantustanization. It is inoperative that all the citizens of South Africa enjoy equal rights; the minorities must be protected. The most recent expressions of intention by the Pretoria Government must now take form in concrete measures. Such measures must, above all, be convincing to the black population. The Ten regard as indispensable a greater determination to bring about reform and stronger indications of a desire for conciliation. The opening of a dialog with the representatives of the black population is necessary. In order to improve the dances for such dialog, measures should be taken to establish a climate of confidence; among such measures are those formulated by the Ten - that is, inter alia, the end of the state of emergency, the release of detainees and political prisoners, including Mr. Mandela, and the elimination of discriminatory legislation.
This sunnier, and particularly on 22 and 31 July, the Ministers for Foreign Affairs of the Ten, as well as Spain and Portugal, spelled out their position within the present context. They decided to send a European ministerial mission to South Africa. That mission was in South Africa between 30 August and 1 September. In addition to contacts with the governmental authorities, other contacts took place, especially with representatives of the official and unofficial opposition. On that basis, the Ten decided on 10 September to keep up their pressure, and they harmonized their positions on a number of measures to be taken with regard to South Africa. The question of unofficial measures, including sanctions, remains on the agenda. The Ten reserve their tight to reconsider their position if there is not significant progress within a reasonable period.
The Government of South Africa cannot avoid the imperative need to abolish apartheid without delay. Some white inhabitants quite wrongly believe that they can refuse to face the facts. But they cannot escape them. Their responsibility is enormous, and nothing authorizes them to allow their country and its people to be engulfed in chaos.
The Ten are rightly concerned over the persistence of conflict situations and of serious threats to the sovereignty and development of the other States of southern Africa. In Namibia, it remains necessary to implement, without pre-conditions and without delay, Security Council resolution 435 (1978) - still the only acceptable basis for a final settlement. South Africa's illegal occupation mast cease, and the Namibian people must be allowed to exercise their eight to self-determination as soon as possible. The Ten regard the interim Government established by South Africa as null and void. They reaffirm their support for the front-line States and the Namibian people in the political and economic spheres.
The Ten express their full support for Security Council resolution 571 (1985), which demands that South Africa immediately withdraw from Angola and abstain from all acts of aggression against the neighboring countries.
Finally, the situation in the Horn of Africa is characterized by persistent tensions, for which negotiated political solutions must be urgently sought, on the basis of the principles of the United Nations Charter and decisions by the Organization of African Unity.
Drought and desertification, particularly in the Sudano-Sahelian region and in the Horn of Africa, have caused death, epidemic, exodus, destruction of traditional structures and delay in the development of all too many States. The assistance to be rendered by the Community, particularly in the framework of the Lome III
Convention, and its member States to Africans will remain em important priority. I shall revert to this problem in the part of this statement dealing with economic matters. Over and above a rescue policy, the prevention and warning systems must be strengthened urgently, in order to confront food crises more effectively and to alleviate the phenomenal of refugees, affecting 5 million persons in Africa.
The Organization of African Unity is aware of the urgency of this approach, and the Ten support the efforts of that organization and its members to bring peace and prosperity to Africans despite the difficulties faced by the States of the continent, difficulties often caused or accentuated by natural disasters.
In the Middle East, a region seriously affected by mistrust and violence, there is still no peace or security. The sacrifices imposed there for so long now have led to despair, bitterness and hatred. An extraordinary effort is required to accept the enemy as a neighbor. None the less, the enemies of today must cease regarding each other as such.
Within the context of the Israel-Arab conflict, there is a ray of hope. Without haste or hesitation, the hearts and a sense of reason can bring about peace. The Ten consider that the peace efforts embarked upon, particularly with the agreement between Jordan and Palestine concluded on 11 February last, which contains a commitment to start negotiations in keeping with United Nations resolutions including those of the Security Council, are a positive development. The Ten believe that any movement in favor of a peaceful settlement of the conflict should be encouraged. It is necessary to encourage the movement which has begun and to facilitate a dialog between all the parties to the conflict.
While a lasting solution should attract the participation of all the parties concerned, a real willingness to expand and support the movement toward peace should be expected from the region as a whole.
If the proposed peace initiatives do not find fertile ground, the problems in the area will only worsen. The parties directly concerned must recognize this fact and recognize each other. Denial of the opponent's existence is an act of blindness and is an admission of a lack of strong desire for peace. Recognition by the parties of their mutual existence and rights is a matter of priority.
The Ten wish to make a contribution to an overall settlement. We believe that an overall settlement should be based on Security Council resolutions 242 (1967) and 338 (1973), including the right to existence and to security of all the States in the area, including Israel, and justice for all the peoples in the area and the right to self-determination of the Palestinian people, with all its implications.
Association of the Palestine Liberation Organization (PLO) with the negotiation process is necessary. The principle of the non-use of force and the non-acquisition of territory by the use of force must be respected, and the territorial occupation by Israel since 1967 must come to an end. The Ten would remind the Assembly that measures taken by Israel in the territories that it has occupied since 1967, which are aimed at altering the legal, geographical and demographic structure of the territory, are contrary to international law.
The commitment of the United Nations has often taken the form of a useful contribution to the problems of the Middle East. The united Nations must be encouraged to persist in its work. This is true of the search for peace in the Israel-Arab conflict.and in Lebanon, and in the Gulf crisis.
Confrontations in Lebanon have still not come to an end. Acts of violence and terrorism from which the civilian population of Lebanon and innocent foreign nationals, including citizens of the Community have suffered have recently increased in number. The Ten are very seriously concerned by this state of affairs and we would call on all the parties concerned to endeavor to begin a dialog between the various Lebanese communities.
In this context, they welcomed the efforts by President Gemayel to promote a policy of national reconciliation in the interest of safeguarding the unity, sovereignty, territorial integrity and independence of Lebanon, with the assistance of all the parties concerned. The Ten reiterate the need for the complete withdrawal of Israeli forces in keeping with the relevant resolutions of the Security Council, as well as of all the armed elements that are not there at the request of the Lebanese Government. The Ten urge that the observers be allowed to fully play their role, and we remind the Assembly of the importance that we ascribe to the full implementation of the mandate of the United Nations Interim Force in Lebanon (UNIFIL). We would call on all the parties to co-operate fully with these United Nations contingents.
The conflict between Iran and Iraq has now gone into its fifth year. The escalation of military actions against the populations and civilian targets, and the serious consequences of this for regional stability, as well as for the economy of both countries, have become intolerable.
The Ten would make a further appeal to Iran and Iraq for an immediate cease-fire and to enter without delay into negotiations in order to seek, in keeping with united Nations decisions, an honourable and acceptable settlement for both parties. He would support any mediation, including the efforts of the Secretary-General, and we would invite both countries to respect the commitment entered into in June 1984 to avoid the bombing of civilian targets. The Ten would draw the attention of both parties to the serious concern aroused on a humanitarian level, in particular by the treatment of prisoners of war. We condemn the use of chemical weapons anywhere and at any time, and we stress the need to respect the Geneva conventions and other rules of international law, including those regarding the security of civil aviation and shipping.
In Asia, the Soviet occupation of Afghanistan has now gone on for nearly six years. The Soviet Union seems to be insensitive to the constant appeals of the international community to withdraw its troops, and it continues its offensive policies in this traditionally neutral and non-aligned country, flouting thereby the fundamental principles of the United Nations Charter.
The Ten would repeat once again their appeal to the Soviet Onion to put an end to its military presence in that country, in keeping with the principles of non-interference and to promote the self-determination of the Afghan people as set forth in the relevant resolutions of the United Nations. The intensification of fighting by the Soviet forces and persistent violations of human rights have merely increased the sufferings of the Afghan people.
Sorely tested by the growing influx of Afghan refugees, Pakistan has been the victim of numerous attacks from Afghanistan against its territory. The Ten condemn these violations of the Pakistani borders, which will not contribute to a political settlement. Such actions and the shifting of confrontations along the border zone of Pakistan seriously run the risk of extending the conflict.
Considering the gravity of the situation, the Ten would remind the Assembly that a negotiated political solution is necessary to resolve the Afghan conflict in a just and lasting manner. He therefore support the good offices of the Representative of the united Nations Secretary-General, from which we expect speedy and real progress. In particular we hope for an agreement on a timetable for the withdrawal of Soviet troops, which remains a key element in the solution.
On the Indochinese peninsula, Cambodia is still the target of attacks by Viet Nam, which continues to threaten peace and stability in South-East Asia. The persistent violations of its territorial integrity, of its national identity, are part of a policy of fait accompli, an intolerable principle. Repeated violations of the sovereignty of Thailand have also been strongly condemned by the international community. The unprecedented dimensions of humanitarian problems in that region today require, more than ever before, a peaceful, speedy, lasting and comprehensive settlement.
The Ten support any initiative aimed at beginning constructive negotiations among the parties concerned, on the basis of the principles agreed to by the international conference on Cambodia. In this connection we deplore the fact that Viet Nam continues to be intransigent and refuses to abide by the various resolutions adopted by the General Assembly by vast majorities.
Aside from these two focal points of crisis, the stability of the Asian continent is continually being threatened by the division of the Korean peninsula. In this connection, the Ten observed with satisfaction a few faint signs, which have emerged recently, regarding the resumed contacts between North and South, and in particular the exchange of family visits. A widespread inter-Korean dialog can alone eventually lead to a peaceful reunification of Korea, which the whole population desires in order to be represented in the united Nations.
From this rostrum a year ago the Ten expressed the hope that the process of democratization which had already begun in Latin America would continue and spread. Today, with a few exceptions, such as Chile, Paraguay and Suriname, the nations of South America have democratic, pluralistic regimes. The Ten are very satisfied at this development. We are aware of the difficult tasks new facing these countries in consolidating their democratic institutions and dealing with the serious economic and social problems that confront them. The Ten stress their willingness to assist those countries as much as they can in their efforts to bring about economic stability and social justice in the interest of maintaining peace and democracy in that region.
The Ten are pleased that a broad range of trends of opinion in Chile have converged in national agreement on the transition to democracy. We appeal again to the Chilean authorities to respect human rights and to cease to impede the re-establishment of democracy in keeping with the aspirations of the Chilean people.
The Ten remain convinced that the conflicts in Central America cannot be resolved by the use of force but only through a peaceful negotiated settlement originating in the region itself and based on the principles of independence, non-interference and the inviolability of borders. The initiative of the Contadora Group, which the Ten have supported from the outset, offers the best path towards such a settlement. We welcome the support now being given to the Contadora Group by four democratic countries of South America. We would the countries concerned to agree speedily, on the basis of the Contadora proposals, on a comprehensive, lasting settlement. To ensure mutual trust, the implementation of such a peace agreement must be accompanied by suitable verification and control measures.
The Ten believe that it is important for all the countries concerned to contribute actively to a reduction of tension in the area in order to facilitate the Contadora process. Similarly, we call on the countries of Central America to commit themselves to developing democratic systems and guaranteeing full respect for human rights in keeping with the Contadora document which they have signed.
The San Jose conference on 28 and 29 September 1984 brought to the capital of Costa Rica the Ten, Spain, Portugal and the Commission of the European Communities, as well as the countries of Central America and of the Contadora Group. Since that conference the Ten have continued their efforts to strengthen their relations with the countries of the region. We hope that the signing of the agreement on co-operation and the institutionalization of the political dialog between the countries of the European Community and those of Central America which is to take place at the ministerial meeting on 11 and 12 November in Luxembourg, will contribute to the economic and social development of those countries and to a peaceful settlement arising from the region itself.
During this anniversary year there will be further opportunities for us to reflect on the achievements of the past and, above all, the future objectives of our organization four decades after its creation. Of course, the United Nations system has not been able to fulfill all the immense initial hopes of its founders. But, in a world where hatred, contempt and intolerance continue to rage, the Charter, which should be our creed, remains a point of reference, a standard of measurement for all our actions. After so many years during which our membership has constantly increased, we must, of course, be flexible about how to ensure that the Organization works properly.
There is one particular area in which the Ten have always considered it very important that the United Nations play an active role: the promotion and protection of human rights and fundamental freedoms. We wish to reaffirm once more that it is the duty of the United Nations to ensure full respect for the principles contained in the Universal Declaration of Human Rights and to react promptly and appropriately to violations of human rights wherever they may occur. In this connection, the Ten sincerely hope that a post of high commissioner for human rights will be established so that the actions of the incumbent can reinforce our Organization's procedures.
The work of the United Nations can be carried out properly only if the fundamental principle of universality as set out in Article 4 of the Charter is fully respected wherever in the United Nations system the question arises. Respect for the rights of all, in keeping with the provisions of the Charter, should be the guarantee that universality, which is the only principle can enable the Charter to serve the universal conscience.
World economic conditions are better today than they have been for many years, although the prospects for growth remain uncertain. Economic recovery, while still inadequate, can be seen seen in several industrialized countries which have succeeded in improving the prospects of growth, thanks in particular to their efforts at structural adjustment and improvement of their economies. Inflation has been substantially reduced, and investments have increased in many countries.
World trade has increased appreciably, although the results of the struggle against protectionism have thus far been inadequate and uneven. The recovery has begun to spread from the developed world to the developing world. The adjustment programs of the developing countries are beginning to bear fruit and so far it has been possible to solve the most pressing difficulties of the indebted developing countries. The most urgent problems arising from the famine in Africa are beginning to be solved.
Nevertheless, many problems remain. In Europe particularly unemployment continues to be high and is a subject of major concern. The recovery is still inadequate in many developed countries. The international financial and monetary situation remains uncertain. Protectionist tension persists. Many developing countries are still in the grip of grave internal and external problems. Finally, the specter of famine continues to stalk many countries of sub-Saharan Africa.
Therefore, despite the undeniable progress made so far, new joint efforts at the national and international levels are needed. The domestic policies adopted so far to improve the performance of our economies must be continued, but it will not be possible to restore healthy, lasting growth and ensure a return to the development process unless each of us remains aware of both the domestic and the external effects of our policies. Special stress was laid on this point at the recent economic summit in Bonn.
If the woe Id economy is to function more harmoniously international economic co-operation must be increased. North-South relations play a major role in this connection, and we believe that they must be improved.
For its part, the European Community remains committed to an approach to North-South problems that takes account of the interdependence of our economies and the interrelationship between the various problems under discussion in our several forums. It also recognizes the need for of a more concrete, specific approach and believes that we should explore every possibility of dialog and international co-operation in the regions or sectors with the most urgent problems. The dialog it is continuing in the framework of the Lome Convention is a concrete example of that approach.
The Community also stresses the need to strengthen multilateral financial development institutions, which play an irreplaceable role. Finally, it considers that the conditions of the North-South dialog can be improved, and it endorses what has been said on the subject, in particular within the United Nations Conference on Trade and Development (UNCTAD). Among the most urgent and serious problems facing us, I would mention first of all the problem of hunger in Africa. This is a scourge which imperils the very survival of tens of millions of human beings and calls for the mobilization of the efforts of the whole international community.
A certain number of international initiatives have already been taken. Among them I would particularly stress the United Nations Conference on the Emergency Situation in Africa, which met last March in Geneva, following upon the Declaration on the Critical Economic Situation in Africa adopted by the General Assembly at its thirty-ninth session. That Conference, the convening of which was particularly welcomed to us, has undoubtedly made it possible to make the world more aware of the plight of the victims of drought and famine and helped to facilitate the mobilization of resources to aid those people. Within this context stress was placed quite rightly on the essential role of the Office for Emergency Operations in Africa in regard to the co-ordination of bilateral and multilateral assistance.
The European Community and its member* states have for their part very rapidly taken a series of measures to deal with the problem of hunger in Africa. Thus, by providing food aid totaling approximately 2.3 million tons of cereals or the equivalent in 1984-1985, they have fully honored their commitments. It might be thought that, thanks to these various measures and the commitments undertaken by various countries, the essential food requirements of the 20 African countries hardest hit by famine would be covered in the next few months, provided we can overcome the vast problems of delivering the international aid to the people concerned. However, no matter how necessary it may be to meet the urgent needs, food aid, in our opinion, involves certain dangers and cannot constitute a lasting solution.

In addition to the emergency assistance, effective policies for long-term development must be put into effect. This point has been stressed by our Heads of State or Government, who only recently recalled the need to establish a global co-ordinated strategy against drought, to support the efforts of the African countries in regard to food security and to give priority to the struggle against desertification.
The European Community, in this context, is pleased with the decision to establish a special fund for Africa within the framework of the World Bank. It hopes that these operations will make it possible to undertake the necessary structural reforms for reviving the economies of the recipient countries. Furthermore, we very much hope that the current replenishment of the resources of the International Fund for Agricultural Development will continue.
The problem of the indebtedness of many developing countries also continues to be a matter of serious concern to us. The burden of debt-servicing often has attained overwhelming proportions and jeopardizes the prospects for development as well as the political and social stability of the countries concerned. This situation continues to pose a serious threat to the whole international monetary and financial system.
Significant progress has, however, been made in this field, and a start has been made in solving the most urgent problems, thanks to an improvement in the world economic situation and to the remarkable and courageous effects of adjustment undertaken by the debtor countries and the flexibility and rapidity of the interventions of the International Monetary Fund, the world Bank, the creditors' clubs and the banking system. Nevertheless, the underlying problems remain, and we must all make the necessary efforts to avoid a serious financial crisis.
The European Community believes that differential treatment of differing situations of indebtedness within the existing institutional framework is as useful as ever. However, we also feel it is necessary, in the search for lasting solutions, to consider the problem of indebtedness from a standpoint that goes beyond the short term and to examine the matter in all its aspects: the lowering of world interest rates, an adequate transfer of resources, the consolidation of the world economic recovery and sustained growth in international trade are all factors which could serve to ease the constraints on the debtor developing countries. It is equally essential for these countries to pursue policies that would make possible the long-term structural adjustment of their economies.
I have already several times stressed the importance that the European Community attaches to the growth of international trade as a contribution to world economic recovery and the giving of new momentum to the process of development. A multilateral system of open trade is essential for general prosperity. Therefore it is the business of all of us. It is important for all of us to continue the implementation of the work program of the General Agreement on Tariffs and Trade (GATT) and to honor the international commitments undertaken in the struggle against protectionism. The European Community supports the launching as soon as possible of a new series of multilateral trade negotiations within the framework of GATT which would deal with a balanced array of subjects and allow the interests of all the countries concerned, developed or developing, to be met.
However trade negotiations alone will not solve all the problems. We feel that solutions to the problem of imbalance deriving from monetary and financial fields cannot be found in trade negotiations, determined and concerted action is necessary to improve the functioning of the international monetary system. We also need an .Increase in the flow of resources to the developing countries. Results in the monetary and financial fields should be sought hand in hand with results in the trade field. In this regard we note with satisfaction the positive approach demonstrated by the participants in the Bonn summit meeting, both with regard to improvement of the functioning of the international monetary system and with regard to the necessity for an adequate .transfer of resources especially for the benefit of the poorest countries. We hope that the forthcoming discussions within the International Monetary Fund in particular will make it possible to embark on fruitful dialog.
I turn now to more specific problems of the least developed countries. In the next few days there will be held in Geneva a mid-term review of the implementation of the New Substantial program of Action for the least developed countries adopted at the Paris Conference in September 1981. we hope that this important meeting will undertake an objective stock-taking of the implementation of that new program of action and will come to agreement on measures to improve implementation.
The European Community and its member States have made definite efforts with regard to the implementation of the New Substantial program of Action. I would recall in particular what I have already said on the struggle against hunger afflicting some of the African least developed countries. With regard to official development assistance, I note that some of us have greatly exceeded the target of 0.15 per cent for the benefit of the least developed countries as contained in the New Substantial program of Action. Other member States have come very close to that. I would also recall that of the 36 least developed countries 27 are developing countries of Africa, the Caribbean and the Pacific which last December signed the Third Lome Convention. This new Convention, which testifies to the will to strengthen and broaden the links between the European Community and 66 developing countries, will make it possible for a large number of the poorest of the developing countries to benefit from provisions which, while keeping intact the previous Conventions, contain a certain number of innovations. In this regard I should like to stress that the new Convention establishes a new process based on genuine co-operation between the donor country and the recipient country. Constant dialog will make it possible to improve the effectiveness of community aid. Furthermore, I would recall that the new Convention provides for an increased volume of financial resources for the development of the African, Caribbean and Pacific States.
In conclusion, I wish to say a few words about the transformation of the United Nations Industrial Development Organization (UKZDO) into a specialized agency of the united Nations. This is an important event in the history of international economic co-operation, we expect a great deal from this new organization. We are sure that the new UNIDG will benefit from the experience of other specialized agencies and will produce a program and working methods which will enable it to carry out successfully its mission of technical assistance in the field of industrial co-operation, particularly for the benefit of the poorest countries. As I have already had occasion to state, the economic horizon is clearing, but there remains an immense amount to be done before we can ensure the healthy, lasting growth of our economies and to continue and give a new momentum to the process of development. This task is the responsibility of us all and we shall succeed in it only by dialog and co-operation. The European Community, which is shortly to be enriched by the addition of two new members, Spain and Portugal, will shoulder its share of that responsibility. He appeal to all our partners in the North and the South to join in these efforts.
The fortieth anniversary of the United Nations, which we are celebrating this yeas, is not the end of a journey. This anniversary should, rather, serve as a point of departure. Together we must look towards the future and redouble our efforts to translate into reality the principles of the Charter and the sentiments expressed from this rostrum. Only in this way and by perseverance can we enable the United Nations to assure all mankind of a better future.
